


FUTURE ADVANCE PROMISSORY NOTE
(MEZZANINE)
$15,000,000.00    November 14, 2012


FOR VALUE RECEIVED RUDGATE VILLAGE HOLDINGS, LLC, RUDGATE CLINTON HOLDINGS, LLC,
AND RUDGATE CLINTON ESTATES HOLDINGS, LLC, each a Delaware limited liability
company, as maker, having its principal place of business at 201 W. Big Beaver
Road, Suite 720, Troy, Michigan 48084-5297 (together with its permitted
successors and assigns, collectively, “Borrower”), hereby unconditionally
promises to pay to the order of SUN RUDGATE LENDER LLC, a Michigan limited
liability company, having an address at 27777 Franklin Road, Suite 200,
Southfield, Michigan 48034 (together with its successors and assigns,
collectively, “Lender”), or at such other place as the holder hereof may from
time to time designate in writing, the principal sum of up to FIFTEEN MILLION
AND 00/100 DOLLARS ($15,000,000.00), or so much thereof as is advanced pursuant
to Sections 2.1.3(c) and 2.3.1 of that certain Mezzanine Loan Agreement dated
the date hereof between Borrower and Lender (as the same may be amended,
modified, supplemented, replaced or otherwise modified from time to time, the
“Loan Agreement”), in lawful money of the United States of America, with
interest thereon to be computed on the outstanding balance of this Future
Advance Promissory Note (Mezzanine) (the “Future Advance Note”) at the interest
rate specified in the Loan Agreement, and to be paid in accordance with the
terms of this Future Advance Note and the Loan Agreement. All capitalized terms
not defined herein shall have the respective meanings set forth in the Loan
Agreement.
ARTICLE 1: PAYMENT TERMS
Borrower agrees to pay the outstanding principal sum of this Future Advance Note
and interest on the unpaid principal sum of this Future Advance Note required to
be paid under the Loan Agreement from time to time outstanding without relief
from valuation and appraisement laws at the rates and at the times specified in
the Loan Agreement and the outstanding balance of the principal sum of this
Future Advance Note and all accrued and unpaid interest thereon shall be due and
payable on the Maturity Date.
ARTICLE 2: DEFAULT AND ACCELERATION
The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Future Advance Note is not paid on or
prior to the date when due or if not paid on the Maturity Date or on the
happening of any other Event of Default (after giving effect to all applicable
notice and cure periods).
ARTICLE 3: LOAN DOCUMENTS
This Future Advance Note is secured by the Pledge and the other Loan Documents.
All of the terms, covenants and conditions contained in the Loan Agreement, the
Pledge and the other Loan Documents are hereby made part of this Future Advance
Note to the same extent and with




--------------------------------------------------------------------------------




the same force as if they were fully set forth herein. In the event of a
conflict or inconsistency between the terms of this Future Advance Note and the
Loan Agreement, the terms and provisions of the Loan Agreement shall govern.
ARTICLE 4: SAVINGS CLAUSE
Notwithstanding anything to the contrary contained herein, (a) all agreements
and communications between Borrower and Lender are hereby and shall
automatically be limited so that, after taking into account all amounts deemed
interest, the interest contracted for, charged or received by Lender shall never
exceed the Maximum Legal Rate or amount, (b) in calculating whether any interest
exceeds the Maximum Legal Rate, all such interest shall be amortized, prorated,
allocated and spread over the full amount and term of all principal indebtedness
of Borrower to Lender, and (c) if through any contingency or event, Lender
receives or is deemed to receive interest in excess of the Maximum Legal Rate,
any such excess shall be deemed to have been applied toward payment of the
principal of any and all then outstanding indebtedness of Borrower to Lender, or
if there is no such indebtedness, shall immediately be returned to Borrower.
ARTICLE 5: NO ORAL CHANGE
This Future Advance Note may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Borrower or Lender, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.
ARTICLE 6: WAIVERS
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Future Advance Note or any installment hereof, and no alteration, amendment or
waiver of any provision of this Future Advance Note, the Loan Agreement or the
other Loan Documents made by agreement between Lender or any other Person shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower or any other Person who may become liable for the
payment of all or any part of the Debt under this Future Advance Note, the Loan
Agreement or the other Loan Documents. No notice to or demand on Borrower shall
be deemed to be a waiver of the obligation of Borrower or of the right of Lender
to take further action without further notice or demand as provided for in this
Future Advance Note, the Loan Agreement or the other Loan Documents. If Borrower
is a limited liability company, the agreements herein contained shall remain in
force and be applicable, notwithstanding any changes in the individuals
comprising the limited liability company, and the term “Borrower,” as used
herein, shall include any alternate or successor limited liability company, but
any predecessor limited liability company shall not thereby be released from any
liability. (Nothing in the foregoing sentence shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such limited liability company which may be set forth in the Loan Agreement, the
Pledge or any other Loan Document.)

    2



--------------------------------------------------------------------------------




ARTICLE 7: TRANSFER
Upon the transfer of this Future Advance Note, Borrower hereby waiving notice of
any such transfer, Lender may deliver all the collateral granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under Legal
Requirements given to Lender with respect thereto, and Lender shall thereafter
forever be relieved and fully discharged from any liability or responsibility in
the matter; but Lender shall retain all rights hereby given to it with respect
to any liabilities and the collateral not so transferred.
ARTICLE 8: EXCULPATION
The provisions of Section 11.22 of the Loan Agreement are hereby incorporated by
reference into this Future Advance Note to the same extent and with the same
force as if fully set forth herein.
ARTICLE 9: GOVERNING LAW
(A)    THIS FUTURE ADVANCE NOTE WAS NEGOTIATED IN THE STATE OF MICHIGAN, AND
MADE BY BORROWER AND ACCEPTED BY LENDER IN THE STATE OF MICHIGAN, AND THE
PROCEEDS OF THIS FUTURE ADVANCE NOTE WERE DISBURSED FROM THE STATE OF MICHIGAN,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS FUTURE ADVANCE NOTE AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF MICHIGAN APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS FUTURE ADVANCE NOTE AND THIS FUTURE
ADVANCE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MICHIGAN.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS FUTURE ADVANCE NOTE MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE COUNTY OF OAKLAND, AND BORROWER
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.



    3



--------------------------------------------------------------------------------




ARTICLE 10: NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Section 11.6 of the Loan Agreement.
ARTICLE 11: SUCCESSORS AND ASSIGNS
This Future Advance Note shall be binding upon, and shall inure to the benefit
of, Borrower and Lender and their respective successors and permitted assigns.
Lender may sell, assign, pledge, participate, transfer or delegate, as
applicable, to one or more Persons, all or a portion of its rights and
obligations under this Future Advance Note and the other Loan Documents. Any
assignee or transferee of Lender shall be entitled to all the benefits afforded
to Lender under this Future Advance Note. Borrower shall not have the right to
assign, delegate or transfer its rights or obligations under this Future Advance
Note without the prior written consent of Lender, and any attempted assignment,
delegation or transfer without such consent shall be null and void.

[NO FURTHER TEXT ON THIS PAGE]





























    4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has duly executed this Future Advance Note as of
the day and year first above written.
BORROWER:

RUDGATE VILLAGE HOLDINGS, LLC
By: Rudgate Manager, LLC, a Michigan limited liability company
Its: Manager


By: /s/ Graham A. Orley
Name: Graham A. Orley, Co-Manager


By: /s/ Gregg L. Orley
Name: Gregg L. Orley, Co-Manager


RUDGATE CLINTON HOLDINGS, LLC
By: Rudgate Manager, LLC, a Michigan limited liability company
Its: Manager


By: /s/ Graham A. Orley
Name: Graham A. Orley, Co-Manager


By: /s/ Gregg L. Orley
Name: Gregg L. Orley, Co-Manager


RUDGATE CLINTON ESTATES HOLDINGS, LLC
By: Rudgate Manager, LLC, a Michigan limited liability company
Its: Manager


By: /s/ Graham A. Orley
Name: Graham A. Orley, Co-Manager


By: /s/ Gregg L. Orley
Name: Gregg L. Orley, Co-Manager



    5

